Citation Nr: 0603224	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from June 1954 to 
October 1957.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision in which 
the RO granted the veteran's claim for service connection for 
actinic keratoses, basal cell carcinomata, squamous cell 
carcinomata, and assigned an initial 10 percent rating, 
effective June 27, 2002 (the date of the claim).  The RO 
notified the veteran of its decision in March 2002.  The 
veteran filed a notice of disagreement (NOD) in March 2003, 
and the RO issued a statement of the case (SOC) in July 2003.  
The appellant filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2003.  In a 
February 2004 rating decision, the RO assigned a higher 
initial rating of 30 percent; the matter of a higher initial 
rating remains for appellate consideration.  In October 2003, 
the veteran testified during a hearing before a Decision 
Review Officer at the RO; a transcript of that hearing is of 
record.

Because the matter on appeal involves a request for a higher 
initial evaluation following a grant of service connection, 
the Board has characterized the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

A review of the record reveals that in November 2002, the 
veteran underwent examination for his skin condition.  
However, the examination was then requested in connection 
with the veteran's claim for service connection; as such, the 
examination report foes not contain sufficient findings to 
evaluate the current severity of the skin disability for 
which a higher initial rating is sought.  

While there is a November 2003 addendum to the November 2002 
VA examination report, that document also does not include 
sufficient information to evaluate the disability.  The VA 
examiner did not address the current appearance of the 
veteran's residual scars, commenting in the November 2003 
addendum that an evaluation of the residual scars was a 
question for surgeons who have removed the veteran's skin 
cancers.

Further, during his October 2003 DRO hearing, the veteran 
testified that his skin condition had worsened.  He asserted 
that he had detected a new lesion on his body every week for 
the prior 12 months.

Finally, the Board notes that, after the veteran filed his 
petition to reopen his claim for service connection in June 
2002, VA revised the criteria for evaluating skin 
disabilities, to include scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,596 (2002), (codified at 38 C.F.R. § 
4.118).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under these circumstances, the Board finds contemporaneous 
medical findings, responsive to the revised applicable rating 
criteria, are needed to properly evaluate the claim on 
appeal.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate dermatological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
the notice of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims for initial evaluations of the disabilities on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should specifically consider 
the applicable rating criteria in effect prior to and after 
August 30, 2002.  The RO should also document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for higher initial rating for his 
actinic keratoses, basal cell 
carcinomata, and squamous cell 
carcinomata, that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
dermatological examination, by a 
physician.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to , and all clinical findings 
should be reported in detail.  

The physician should describe the 
manifestations of the veteran's actinic 
keratoses, basal cell carcinomata, and 
squamous cell carcinomata in accordance 
with pertinent rating criteria for 
evaluation of the condition.

Regarding an active condition, the 
examiner should specifically address:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12-
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion of asymmetry 
of one, two, or three or more features 
(or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
initial rating for actinic keratoses, 
basal cell carcinomata, and squamous cell 
carcinomata, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim, the RO should 
consider and address all applicable 
rating criteria in effect prior to and 
since August 30, 2002, as appropriate, 
and document its consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is appropriate.

8.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

